DETAILED ACTION
	Claims 1, 6, 7-10, 14, 17, and 18 are amended. Claims 3-5, 11, and 24-26 are canceled. Claims 32-38 are new. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 12, 13, 15-17, 23, 27-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel (U.S. Patent Application Publication No. 20090157068).
Regarding claim 1, Deem teaches a device for delivering radiofrequency energy (Abstract), the device comprising: an outer conductor (Fig. 6G, element 125) and an inner conductor arranged approximately coaxial with each other (Fig. 6G, element 123), the outer conductor surrounding the inner conductor (Fig. 6G), wherein the outer conductor and the inner conductor are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor ([0129], [0144]) and orthogonal to the front surface of the inner 
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line.
Kallel, in an analogous device, teaches wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device ([0034]; Fig. 5, element 50), the cooling system is configured to cool the plate closing the delivery window ([0034]; Fig. 5, element 50; when combining the plate of the delivery window with the device disclosed in Deem, the cooling system would have to result in a cooling of the plate as the heat transfer phenomena occurring during use of the device would have to abide by the laws of nature. Thus, the cooling system would also allow for the cooling of the plate), and the delivery window being orthogonal to an axis of the open-ended coaxial line ([0034]; Fig. 5, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling 
Regarding claim 2, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the outer conductor is cup-shaped (Fig. 6G, element 125), the outer conductor comprising an inner space (Fig. 6G), the inner conductor being housed in the inner space (Fig. 6G, element 123).
Deem does not teach the inner space being closed, at a front of the inner space, by the delivery window.
Kallel teaches the inner space being closed, at a front of the inner space, by the delivery window ([0034]; Fig. 5, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to include the inner space being closed, at a front of the inner space, by the delivery window as taught by Kallel in order to allow the user to close the end of the device and allow for the device to be firmly pressed against the patient’s skin during use such that the skin would be in full contact with the zone of irradiation.
Regarding claim 6, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches the inner space comprising a gap between the end of the outer conductor and the inner conductor (Fig. 6G).
Deem does not teach wherein the inner space comprises a gap between the front surface of the inner conductor and a plate closing the delivery window.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the inner space comprises a gap between the front surface of the inner conductor and a plate closing the delivery window as taught by Kallel in the system of Deem, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the front surface of the inner conductor is approximately flat (Fig. 6G, element 123.
Deem does not teach wherein the outer conductor has an annular front surface approximately coaxial to the front surface of the inner conductor, wherein the annular front surface of the outer conductor is approximately flat.
Kallel teaches a delivery window made from material transparent to microwave irradiation at the front surface ([0034]; Fig. 5, element 50). When combined with the cup/funnel geometry of the outer conductor 125 of Deem, this would allow for the creation of an annular front surface approximately coaxial to the front surface of the inner conductor, wherein the annular front surface of the outer conductor is approximately flat.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a delivery window made from material transparent to microwave irradiation at the front surface to allow 
Regarding claim 8, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem and Kallel do not explicitly state wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor.
Deem, however, does show that the inner conductor 123 can be placed at numerous spaces in relation to the inner conductor including outside or inside of the inner conductor (Fig. 6A-6G). In addition, it is shown in Fig. 7A that the inner conductor can be spaced closer to the front surface of the outer conductor than shown in 6G. Simple experimentation could be conducted to determine the optimal spacing of the inner conductor in relation to the outer conductor depending on the circumstances of treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the spatial relation of the inner conductor to the outer conductor such that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than a diameter of the inner conductor in the system of Deem and Kallel as taught by Deem in order to allow for optimal microwave irradiation treatment depths depending on the procedure circumstances. 
Regarding claim 10, Deem teaches a radiofrequency energy delivering apparatus (Abstract), comprising: a radiofrequency generator (Fig. 3B, element 113); a connector (Fig. 3B, element 114); and a 
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line.
Kallel, in an analogous device, teaches wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device ([0034]; Fig. 5, element 50), the cooling system is configured to cool the plate closing the delivery window ([0034]; Fig. 5, element 50; when combining the plate of the delivery window with the device disclosed in Deem, the cooling system would have to result in a cooling of the plate as the heat transfer phenomena occurring during use of the device would have to abide by the laws of nature. Thus, the cooling system would also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line as taught by Kallel in order to allow the electromagnetic radiation (i.e. microwaves) to pass through the end of the device and allow for treatment of the skin and tissue beyond the skin in a safe manner.
Regarding claim 12, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the radiofrequency generator generates a current ([0128]; Fig. 3B, element 113), wherein a frequency of the current is comprised between approximately 2 GHz and approximately 6 GHz ([0135]).
Regarding claim 13, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the connector is a coaxial cable ([0136]).
Regarding claim 15, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches a control unit configured and arranged to control an emission of the radiofrequency generator ([0126]).
Regarding claim 16, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.

Regarding claim 17, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches a temperature detection system to detect at least one of the temperature of the at least one portion of the delivery device, a temperature of a coolant, and a temperature of a tissue surface where the delivery device is applied ([0216]).
Regarding claim 23, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device.
Kallel further teaches wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device ([0034]; Fig. 5, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where wherein the delivery window is closed by a plate made of a material essentially transparent at a frequency of energy delivered by the device as taught by Kallel in order to allow the electromagnetic radiation (i.e. microwaves) to pass through the end of the device and allow for treatment of the skin.
Regarding claims 27-30 and 32, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem and Kallel do not explicitly state wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at an axial distance or reciprocal distance not 
Deem, however, does show that the inner conductor 123 can be placed at numerous spaces in relation to the inner conductor including outside or inside of the inner conductor (Fig. 6A-6G). In addition, it is shown in Fig. 7A that the inner conductor can be spaced closer to the front surface of the outer conductor than shown in 6G. Simple experimentation could be conducted to determine the optimal spacing of the inner conductor in relation to the outer conductor depending on the circumstances of treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the spatial relation of the inner conductor to the outer conductor such that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than approximately half/one-fourth/one-fifth/one-eighth of a diameter or a diameter of the inner conductor in the system of Deem and Kallel as taught by Deem in order to allow for optimal microwave irradiation treatment depths depending on the procedure circumstances. 
Regarding claim 31, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem further teaches wherein the radiofrequency generator generates a current, wherein a frequency of the current is comprised between approximately 2 GHz and approximately 6 GHz ([0135]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Turner (U.S. Patent Application Publication No. 20040243200).
Regarding claim 9, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.

Deem and Kallel do not teach wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2.
Turner, in a similar field of endeavor, teaches wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2 ([0056], [0058]; Fig. 2, elements 11, 12; the inner diameter of the inner conductor “d” could be 1.07 mm and the inner diameter of the outer conductor “D” could be 1.78 mm, which results in a ratio between 1 and 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2 as taught by Turner in the system of Deem and Kallel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Shroff (U.S. Patent Application Publication No. 20100137857).
Regarding claim 14, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem teaches wherein the coaxial cable has a coaxial cable inner conductor, which is electrically connected to the inner conductor of the delivery device ([0136]).
Deem and Kallel do not teach an outer braid, which is electrically connected to the outer conductor of the delivery device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include an outer braid, which is electrically connected to the outer conductor of the delivery device as taught by Shroff in the system of Deem and Kallel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18, 19, 22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Jones (U.S. Patent Application Publication No. 20070073367).
Regarding claim 18, Deem teaches a method for the removal of adipose tissues ([0124]; treating cellulite requires energy to be transferred below the epidermis to treat adipocytes), the method comprising the following steps: applying, to an epidermis portion (Fig. 3A), a delivery device comprising: an outer conductor and an inner conductor arranged approximately coaxial with each other (Fig. 6G, elements 123, 125), the outer conductor surrounding the inner conductor (Fig. 6G, elements 123, 125), wherein the outer conductor and the inner conductor are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor ([0129], [0144]) and orthogonal to the front surface of the inner conductor and the front surface of the outer conductor, when the device is placed in contact with a surface to be treated (Fig. 3A, 5; electric fields are known to be vector quantities and thus have a directionality associated with them. In order for the electric fields to penetrate the surface of any tissue, they would have to be oriented orthogonal to the treatment area); an energy delivery window, arranged in front of the outer conductor and the inner conductor (Fig. 3A, 6G; there is a window of which energy is shown to be delivered beyond the front surfaces of both the inner and outer conductor); a cooling system (Fig. 4, 
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line.
Kallel, in an analogous device, teaches wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device ([0034]; Fig. 5, element 50), the cooling system is configured to cool the plate closing the delivery window ([0034]; Fig. 5, element 50; when combining the plate of the delivery window with the device disclosed in Deem, the cooling system would have to result in a cooling of the plate as the heat transfer phenomena occurring during use of the device would have to abide by the laws of nature. Thus, the cooling system would also allow for the cooling of the plate), and the delivery window being orthogonal to an axis of the open-ended coaxial line ([0034]; Fig. 5, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line as taught by Kallel in order to allow the electromagnetic radiation (i.e. microwaves) to pass through the end of the device and allow for treatment of the skin and tissue beyond the skin in a safe manner.

Jones, in a similar field of endeavor, teaches wherein the lines of force extend approximately orthogonally with respect to the epidermis and sequentially cross the epidermis, derma and an adipose tissue below the derma ([0007-0009]), wherein a current flow generated by the electromagnetic field causes a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of adipocytes forming the adipose tissue ([0007-0009], [0047-0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the lines of force extend approximately orthogonally with respect to the epidermis and sequentially cross the epidermis, derma and an adipose tissue below the derma, wherein a current flow generated by the electromagnetic field causes a localized heating of the adipose tissue up to a temperature sufficient to cause destruction of at least part of adipocytes forming the adipose tissue. as taught by Jones in the system of Deem and Kallel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination of being able to fully treat adipocytes in underlying adipose tissue were predictable.
Regarding claim 19, the combination of Deem, Kallel, and Jones teaches all the elements of the claimed invention as stated above. 
Deem further teaches wherein a frequency of the electromagnetic field is comprised between approximately 2 GHz and approximately 6 GHz ([0135]).
Regarding claim 22, the combination of Deem, Kallel, and Jones teaches all the elements of the claimed invention as stated above. 
Deem and Kallel do not teach wherein power delivered and a delivery time are selected so as to heat the adipose tissue to be removed up to a temperature comprised between about 40°C and about 50°C causing apoptosis in the adipocytes.
Jones further teaches wherein power delivered and a delivery time are selected so as to heat the adipose tissue to be removed up to a temperature comprised between about 40°C and about 50°C causing apoptosis in the adipocytes ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem and Kallel to where power delivered and a delivery time are selected so as to heat the adipose tissue to be removed up to a temperature comprised between about 40°C and about 50°C causing apoptosis in the adipocytes as taught by Jones in order to effectively treat adipocytes in the underlying adipose tissue.
Regarding claim 35, the combination of Deem, Kallel, and Jones teaches all the elements of the claimed invention as stated above. 
Deem, Kallel, and Jones do not explicitly state wherein the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance not greater than a diameter of the inner conductor.
Deem, however, does show that the inner conductor 123 can be placed at numerous spaces in relation to the inner conductor including outside or inside of the inner conductor (Fig. 6A-6G). In addition, it is shown in Fig. 7A that the inner conductor can be spaced closer to the front surface of the outer conductor than shown in 6G. Simple experimentation could be conducted to determine the optimal spacing of the inner conductor in relation to the outer conductor depending on the circumstances of treatment. 
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel, in view of Jones, and in further view of Pearson (U.S. Patent Application Publication No. 20030130711).
Regarding claim 20, the combination of Deem, Kallel, and Jones teaches all the elements of the claimed invention as stated above. 
Deem, Kallel, and Jones do not teach wherein power supplied by the electromagnetic field is comprised between approximately 10W and approximately 150W.
Pearson, in a similar field of endeavor, teaches wherein power supplied by the electromagnetic field is comprised between approximately 10W and approximately 150W ([0132]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of power output of Pearson for the power output of modified Deem. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel, in view of Jones, and in further view of Sinelnikov (U.S. Patent Application Publication No. 20140350401).
Regarding claim 21, the combination of Deem, Kallel, and Jones teaches all the elements of the claimed invention as stated above. 

Sinelnikov, in a similar field of endeavor, teaches wherein the electromagnetic field is generated in the tissue volume for a time comprised between about 5 and about 20 minutes ([0174]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the electromagnetic field is generated in the tissue volume for a time comprised between about 5 and about 20 minutes as taught by Sinelnikov in the system of Deem, Kallel, and Jones, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Hancock (U.S. Patent Application Publication No. 20180296267).
Regarding claim 33, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above. 
Deem and Kallel do not teach wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2.
Hancock, in a similar field of endeavor, teaches wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2 ([0041]; it is taught that the inner conductor can have a diameter of 5 mm, and the thickness of the dielectric material separating the inner conductor from the outer conductor can be 1 mm. This means that the diameter of the outer conductor would have to be 7 mm in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2 as taught by Hancock in the system of Deem and Kallel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 38, Deem teaches a device for delivering radiofrequency energy (abstract), the device comprising: an outer conductor (Fig. 6G, element 125) and an inner conductor arranged approximately coaxial with each other (Fig. 6G, element 123), the outer conductor surrounding the inner conductor (Fig. 6G), wherein the outer conductor and the inner conductor are arranged and configured to generate an electric field with lines of force extending from a front surface of the inner conductor to a front surface of the outer conductor ([0129], [0144]) and orthogonal to the front surface of the inner conductor and the front surface of the outer conductor, when the device is placed in contact with a surface to be treated (Fig. 3A, 5; electric fields are known to be vector quantities and thus have a directionality associated with them. In order for the electric fields to penetrate the surface of any tissue, they would have to be oriented orthogonal to the treatment area); an energy delivery window arranged in front of the outer conductor and the inner conductor (Fig. 3A, 6G; there is a window of which energy is shown to be delivered beyond the front surfaces of both the inner and outer conductor); a cooling system (Fig. 4, element 118), comprising coolant flowing ducts fluidly coupled to an inner space of the delivery device ([0134]); and wherein the inner conductor and the outer conductor form an open-ended 
Deem does not teach wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line.
Kallel, in an analogous device, teaches wherein the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device ([0034]; Fig. 5, element 50), the cooling system is configured to cool the plate closing the delivery window ([0034]; Fig. 5, element 50; when combining the plate of the delivery window with the device disclosed in Deem, the cooling system would have to result in a cooling of the plate as the heat transfer phenomena occurring during use of the device would have to abide by the laws of nature. Thus, the cooling system would also allow for the cooling of the plate), and the delivery window being orthogonal to an axis of the open-ended coaxial line ([0034]; Fig. 5, element 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to where the delivery window is closed by a plate made of a material essentially transparent at the frequency of the energy delivered by the device, the cooling system is configured to cool the plate closing the delivery window, and the delivery window being orthogonal to an axis of the open-ended coaxial line as taught by Kallel in order to allow the electromagnetic radiation (i.e. microwaves) to pass through the end of the device and allow for treatment of the skin and tissue beyond the skin in a safe manner.
Deem and Kallel do not explicitly teach wherein an axial distance between the annular front surface of the outer conductor and the front surface of the inner conductor is not greater than half the diameter of the inner conductor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the spatial relation of the inner conductor to the outer conductor such that the front surface of the inner conductor and the annular front surface of the outer conductor are arranged at a reciprocal distance in an axial direction not greater than approximately half the a diameter of the inner conductor in the system of Deem and Kallel as taught by Deem in order to allow for optimal microwave irradiation treatment depths depending on the procedure circumstances. 
Deem and Kallel do not teach wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between 1.2 and 1.5.
Hancock teaches wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between 1.2 and 1.5 ([0041]; it is taught that the inner conductor can have a diameter of 5 mm, and the thickness of the dielectric material separating the inner conductor from the outer conductor can be 1 mm. This means that the diameter of the outer conductor would have to be 7 mm in this example, which would result in a ratio of the inner diameter of the outer conductor and the diameter of the inner conductor to be between 1.2 and 1.5. Deem further teaches a dielectric material residing between the inner and outer conductors as well in [0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel, in view of Jones, and in further view of Hancock.
Regarding claim 36, the combination of Deem, Kallel, and Jones teaches all the elements of the claimed invention as stated above. 
Deem, Kallel, and Jones do not teach wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2.
Hancock, in a similar field of endeavor, teaches wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the inner conductor is comprised between approximately 1 and approximately 2 ([0041]; it is taught that the inner conductor can have a diameter of 5 mm, and the thickness of the dielectric material separating the inner conductor from the outer conductor can be 1 mm. This means that the diameter of the outer conductor would have to be 7 mm in this example, which would result in a ratio of the inner diameter of the outer conductor and the diameter of the inner conductor to be between 1 and 2. Deem further teaches a dielectric material residing between the inner and outer conductors as well in [0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the inner conductor has a diameter and the outer conductor defines a space for housing the inner conductor with an inner diameter, wherein a ratio between the inner diameter and the diameter of the .
Claims 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of Kallel and in further view of Brannan (U.S. Patent Application Publication No. 20110077634).
Regarding claims 34 and 37, the combination of Deem and Kallel teaches all the elements of the claimed invention as stated above.
Deem and Kallel do not teach wherein the plate is connected to the outer conductor via a flange, wherein a portion of the flange is located radially adjacent to an outer surface of the outer conductor with respect to a longitudinal axis of the outer conductor.
Brannan, in a similar field of endeavor, teaches wherein the plate is connected to the outer conductor via a flange, wherein a portion of the flange is located radially adjacent to an outer surface of the outer conductor with respect to a longitudinal axis of the outer conductor ([0033-0038]; Fig. 6J, elements 130, 132, 134; it is stated that outer conductor 105 is connected to outer conductors 112 and 116 in [0035] thus suggesting that the flange element 130/132 would also be connected to the outer conductor 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem and Kallel to where the plate is connected to the outer conductor via a flange, wherein a portion of the flange is located radially adjacent to an outer surface of the outer conductor with respect to a longitudinal axis of the outer conductor as taught by Brannan in order to ensure that the plate of which microwave energy was passing through would remain fixed throughout the use of the device.
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. Arguments pertaining to the orthogonal orientation of the electric field are not persuasive to the examiner as electric fields are known to be vector quantities and thus have a directionality associated with them. In order for the electric fields to penetrate the surface of any tissue, they would have to be oriented orthogonal to the treatment area (see rejections of claims 1, 10, and 18 above). Furthermore, arguments pertaining to elements such as the different arrangements of the surface of the inner conductor and the surface of the outer conductor are not persuasive as Deem (as stated above) teaches that the inner conductor 123 can be placed at numerous spaces in relation to the inner conductor including outside or inside of the inner conductor (Fig. 6A-6G). In addition, it is shown in Fig. 7A that the inner conductor can be spaced closer to the front surface of the outer conductor than shown in 6G. This falls under the umbrella of adjustable arrangements when it comes to orientation, which involves only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794